Title: From Alexander Hamilton to Ebenezer Stevens, 6 June 1800
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York June 6th. 1800
          
          I send you the inclosed Return of Surgical Instruments &c. at Fort Niagara. It has by some accident remained unattended to; you will observe also a Return for Medicine and Hospital Stores for the present year of which I request you to furnish promptly an adequate supply.
          with true consideration I am Sir Your obed Servt.
          General Stevens.
        